NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 13-3841
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   WARREN STOKES,
                                     a/k/a GEEZ

                                        Warren Stokes,
                                                  Appellant
                                     _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 10-cr-00620-08)
                       District Judge: Hon. Lawrence F. Stengel
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 24, 2015

             Before: CHAGARES, JORDAN, and BARRY, Circuit Judges.

                                   (Filed: May 11, 2015)
                                     _______________

                                        OPINION
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Warren Stokes appeals his conviction and sentence in the United States District

Court for the Eastern District of Pennsylvania based on his participation in a large-scale

drug-trafficking enterprise known as the “Harlem Boys” that operated in the Bartram

Village Housing Development in Philadelphia. On appeal, he challenges only the District

Court’s denial of his motion to suppress a handgun seized during a warrantless search of

co-Defendant Kareem Pittman’s residence. We will affirm.

I.     Background

       The pertinent factual background surrounding the Harlem Boys drug-trafficking

operation is set forth more fully in the opinion addressing the appeal of co-conspirator

Ramel Moten. See United States v. Moten, No. 13-3801, Slip Op. at 2-5 (3d Cir. May 11,

2015). We provide here only the facts relevant to Stokes’s appeal.

       On October 7, 2009, police responded to a radio call of a “male with a gun” who

entered an apartment building on Harley Terrace in the Bartram Village Housing

Development. (App. at 3260.) While searching for the gunman, police detected the odor

of marijuana emanating from Apartment 3A. The police knocked on the door and were

eventually granted entry by a resident of the apartment. Stokes was sitting in the living

room at the time the police entered the apartment. Tyreek Artis, who matched the

description of the gunman, emerged from a back room and was immediately arrested. As

Artis was being arrested, a police officer conducted a protective sweep and noticed a .38

caliber Colt revolver in a shoe box in plain view. After obtaining consent to search the

apartment, the police also found marijuana and crack cocaine in a closet in the living

                                             2
room. Later, the government recorded a telephone conversation between co-defendant

Ramel Moten and a confidential informant, in which Moten identified the revolver and

the drugs as “ours.” United States v. Moten, No. CRIM.A. 10-620-01, 2012 WL
2873368, at *3 (E.D. Pa. July 13, 2012).

       Stokes was later named along with nineteen other members of the Harlem Boys in

an eighty-nine count superseding indictment. More specifically, he was charged with

conspiracy to participate in a racketeering enterprise (count 1), in violation of 18 U.S.C.

§ 1962(d); conspiracy to distribute 280 grams of cocaine base (crack) and marijuana

(count 2), in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 841(b)(1)(D) and 846;

possession with the intent to distribute cocaine base (crack), and aiding and abetting

(counts 41, 46, and 60), in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); possession

of a firearm in furtherance of a drug trafficking crime (count 42), in violation of 18

U.S.C. § 924(c)(1)(A)(I); attempted murder in aid of racketeering (count 53), in violation

of 18 U.S.C. § 1959(a)(5); and carrying and using a firearm during a violent crime (count

54), in violation of 18 U.S.C. § 924(c).

       Stokes unsuccessfully moved to suppress the evidence stemming from the

October 7, 2009 search and the case proceeded to trial. He was acquitted of attempted

murder and an accompanying firearm charge (counts 53 and 54), but was convicted on all

other charges and sentenced to 20 years’ imprisonment, 5 years’ supervised release and

ordered to pay various fines and special assessments. He now appeals the District

Court’s denial of his motion to suppress.



                                             3
II.    Discussion1

       Stokes challenges the District Court’s refusal to suppress the handgun, arguing

that the warrantless search of the apartment was unreasonable under the Fourth

Amendment because there was no need for the search after Artis was arrested, as any

exigency had dissipated.

       As is explained more fully in the opinion issued in the related case of United

States v. Moten, No. 13-3801, Slip Op. at 14-15, we conclude, as did the District Court,

that the officers’ search was a reasonable protective sweep in light of the gunman’s arrest

in the residence moments earlier. See Maryland v. Buie, 494 U.S. 325, 335-37 (1990)

(holding that arresting officers may briefly search a residence after an arrest is effectuated

where “the searching officer possesses a reasonable belief based on specific and

articulable facts that the area to be swept harbors an individual posing a danger to those

on the arrest scene”). Accordingly, the District Court did not err in refusing to suppress

the evidence, and we need not address whether Stokes had standing to challenge the

search. United States v. Kennedy, 638 F.3d 159, 163 (3d Cir. 2011) (“[S]tanding to

challenge a search is not a threshold issue that must be decided before reaching the

question of whether a search was or was not constitutional.”).




       1
         The District Court had jurisdiction under 28 U.S.C. § 3231 and we have
jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s denial of a
motion to suppress for clear error as to the underlying factual findings and exercise
plenary review of its application of the law to those facts. United States v. Perez, 280
F.3d 318, 336 (3d Cir. 2002).

                                              4
III.   Conclusion

       For the forgoing reasons, we will affirm the ruling of the District Court.




                                             5